     Case 18-43569-mxm11 Doc 139 Filed 03/06/20                            Entered 03/06/20 12:59:17   Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 6, 2020
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

      IN RE:                                                     §
                                                                 §    CASE NO. 18-43569-MXM-11
      HMSW CPA, P.L.L.C.                                         §    ADMINISTRATIVELY CONSOLIDATED
      KSW CPA, P.C.                                              §    CHAPTER 11 CASES
           DEBTORS,                                              §



                                 AGREED ORDER ABATING OBJECTION TO
                                  CLAIM NO. 8 FILED BY DAN SIMMONS

               CAME ON for consideration the limited objection to Claim No. 8 filed by Dan Simmons

      (the “Claim Objection”, Dkt. No. 131), and the Court having received the representation of the

      parties, that the objection was filed for the purpose of limiting the impact of litigation continuing

      simultaneously in two courts, was of the opinion that the relief requested should be partially

      granted as follows.

               IT IS THEREFORE ORDERED that the final allowance of disallowance of Claim No. 8

      filed by Dan Simmons (the “Claim”), be and is hereby abated pending the resolution of the disputes

      between the parties currently being addressed in the 141st Judicial District Court of Tarrant County,

      Agreed Order Abating Objection to Claim No. 8 filed by Dan Simmons                                  Page 1
Case 18-43569-mxm11 Doc 139 Filed 03/06/20                            Entered 03/06/20 12:59:17   Page 2 of 3




 Texas, which is currently on appeal before the Second Court of Appeals, State of Texas, under

 Case No. 02-19-00241-cv (the “Litigation”).

          IT IS FURTHER ORDERED that it is the intention of the Court and the parties that the

 continuation of the Litigation concerning the issues related to the Claim will not delay the

 administration of this case, and therefore, this case may be administratively or substantively closed

 prior to the completion of the Litigation, without the pending claim having preclusive effect as a

 final determination of all issues between all parties with respect to the Litigation.

          IT IS FURTHER ORDERED that upon the request of any party at the conclusion of the

 Litigiation, or at any time during the pending Litigation, the provisions of this order are subject to

 modification upon the request of any party. It is the express intention of this Court that any funds

 held in suspense in connection with the final claim shall remain subject to the jurisdiction of this

 Court. It is further provided however, that to the extent the parties to this order reach any agreement

 with respect to the funds held in suspense, that such agreement may be implemented and payment

 may be made without further order of this Court.

                                          # # # END OF ORDER # # #

 AGREED:

 By: /s/ Mark J. Petrocchi
         Mark J. Petrocchi
 State Bar No. 15851750
 GRIFFITH, JAY & MICHEL, LLP
 2200 Forest Park Blvd.
 Fort Worth, TX 76110
 Phone (817) 926-2500
 Fax (817) 926-2505
 mpetrocchi@lawgjm.com

 ATTORNEYS FOR DAN SIMMONS

 Agreed Order Abating Objection to Claim No. 8 filed by Dan Simmons                                  Page 2
Case 18-43569-mxm11 Doc 139 Filed 03/06/20                            Entered 03/06/20 12:59:17   Page 3 of 3




 By: /s/ Howard Marc Spector
         Howard Marc Spector
 TBA #00785023
 SPECTOR & COX, PLLC
 12770 Coit Road, Suite 1100
 Dallas, Texas 75251
 (214) 365-5377
 FAX: (214) 237-3380
 EMAIL: hspector@spectorcox.com

 COUNSEL FOR THE DEBTOR




 Agreed Order Abating Objection to Claim No. 8 filed by Dan Simmons                                  Page 3
